DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang (US20210137634).
	Regarding Claim 1, Lang discloses a method for performing a structural heart repair or replacement procedure on a patient (Abstract – “Devices and methods for performing an interventional vascular procedure with visual guidance”, [0070] – “Virtual and/or physical devices or implants can include, for example…cardiac valve replacements, cardiac valve repair systems”), the method comprising steps of: 
providing an augmented reality system (Title – “Augmented Reality Display for Vascular and Other Interventions”), a tracked instrument ([0032] – “configured to track an instrument or a device”), a first image acquisition system (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit), and a computer system with a processor and a memory ([0635] – “The computer or computer workstation can include one or more…processor,…memory chips, storage media”), the tracked instrument having a plurality of sensors ([1047] – “Catheter tracking can also be performed using a sensor-based electromagnetic system. The system can consist of miniaturized sub-millimeter coil sensors”), the first image acquisition system configured for acquiring a first holographic image dataset from the patient (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient” OHMD (optical head-mounted display)), and the computer system in communication with the augmented reality system ([0017] – “generating by a computer system a virtual image of an anatomic structure of a patient or of a device or instrument, (b) displaying the computer-generated virtual image by the optical head mounted display”), the tracked instrument ([0032] – “the one or more computer processors are configured to track an instrument or a device in the coordinate system”), and the first image acquisition system (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”, [0017] - “generating by a computer system a virtual image of an anatomic structure of a patient or of a device or instrument, (b) displaying the computer-generated virtual image by the optical head mounted display”); 
acquiring, by the first image acquisition system, the first holographic image dataset from the patient (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”); 
tracking, by the computer system, the tracked instrument using the plurality of sensors to provide a tracked instrument dataset ([0032] – “the one or more computer processors are configured to track an instrument or a device in the coordinate system”, therefore there would be tracking data, [1047] – “Catheter tracking can also be performed using a sensor-based electromagnetic system. The system can consist of miniaturized sub-millimeter coil sensors”); 
registering, by the computer system, the first holographic image dataset and the tracked instrument dataset with the patient ([0040] – “displaying a virtual 3D image of the tracked instrument or device aligned with…the virtual pre-operative vascular 3D image displayed by the optical head mounted display”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data”, [0158] – “all objects to be displayed have been registered and transformed into the common global coordinate system”); 
rendering, by the augmented reality system, a first hologram based on the first holographic image dataset from the patient for viewing by a practitioner ([0262] – “The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be registered in a common coordinate system 44”, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”, Fig. 5 shows that the hologram is projected into the view of the left eye and the right eye using the OHMD); and 
performing, by the practitioner, the structural heart repair or replacement procedure on the patient while viewing the patient and the first hologram with the augmented reality system, whereby the practitioner employs the augmented reality system for at least one of visualization, guidance, and navigation of the tracked instrument during the structural heart repair or replacement procedure (Fig. 5 shows pre-op and intra-op image data being sent to the OHMD, the OHMD projects holograms into the view of the left and right eye superimposing the holograms onto the patient and the hologram visualized in the OHMD is used to position, orient, align, direct, place the surgical instrument/implant, [0070] – “Virtual and/or physical devices or implants can include…cardiac valve replacements, cardiac valve repair systems”).
Regarding Claim 2, Lang further discloses wherein the first image acquisition system is one of a magnetic resonance imaging (MRI) apparatus and a computerized tomography (CT) apparatus (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit).
Regarding Claim 3, Lang further discloses wherein the first holographic image dataset from the patient is preoperative (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”).
Regarding Claim 4, Lang further discloses further comprising a step of providing a second image acquisition system in communication with the computer system and configured for acquiring a second holographic image dataset from the patient ([0095] – “The second set of virtual data or virtual images can be from an intra-operative imaging study, e.g. an angiogram (2D, biplanar, 3D), ultrasound or echocardiogram…The second set of virtual data or virtual images can be displayed by an OHMD”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view”, [0017] - “generating by a computer system a virtual image of an anatomic structure of a patient or of a device or instrument, (b) displaying the computer-generated virtual image by the optical head mounted display”).
Regarding Claim 5, Lang further discloses further comprising steps of: acquiring, by the second image acquisition system, the second holographic image dataset from the patient, the second holographic image dataset being intraoperative and acquired in real-time during the structural heart repair or replacement procedure ([0752] – “a real-time intra-operative imaging study of the patient”, [0095] – “The second set of virtual data or virtual images can be from an intra-operative imaging study, e.g. an angiogram (2D, biplanar, 3D), ultrasound or echocardiogram…The second set of virtual data or virtual images can be displayed by an OHMD”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view”, Fig. 5 shows that hologram visualized in the OHMD is used to position, orient, align, direct, place the surgical instrument/implant, [0070] – “Virtual and/or physical devices or implants can include…cardiac valve replacements, cardiac valve repair systems”; 
registering, by the computer system, the second holographic image dataset with the patient ([0440] – “The intraoperative virtual data of the patient can be registered to the live data of the patient”); and
rendering, by the augmented reality system, a second hologram based on the second holographic image dataset from the patient ([0262] – “The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be registered in a common coordinate system 44”, [0095] – “The second set of virtual data or virtual images can be displayed by an OHMD”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view”).
Regarding Claim 6, Lang further discloses wherein the second image acquisition system is an ultrasound echocardiogram (ECG) imaging apparatus ([0095] – “The second set of virtual data or virtual images can be from an intra-operative imaging study, e.g. an angiogram (2D, biplanar, 3D), ultrasound or echocardiogram”).
Regarding Claim 7, Lang further discloses wherein the second holographic image dataset is acquired by a predetermined modality including one of a transthoracic echocardiogram (TTE), a transesophageal echocardiogram (TEE) ([1270] – “In any of the embodiments throughout the specification, pre- or intra-operative imaging techniques for imaging the heart, lung, vessels and/or any organs can include… echocardiography including transesophageal echocardiography”), and an intracardiac echocardiogram (ICE).
Regarding Claim 8, Lang further discloses further comprising steps of: generating, by the computer system and based on the second holographic image dataset acquired in real-time, an animated hologram dataset relative to a predetermined portion of at least one of the first hologram and the second hologram ([0076] – “synchronizing the display of virtual data by one or more optical head mounted displays with the moving lung”, [0081] – “synchronizing the display of virtual data by one or more optical head mounted displays with the beating, moving heart”, [1308] – “A pre-operative and/or intra-operative imaging test… can be used, for example using one or more computer processors for analyzing images and/or for measuring movement of organs or tissues or tissues surfaces or anatomic landmarks, to measure and/or determine one or more of a heart rate, phase of the cardiac cycle,”); and 
rendering, by the augmented reality system, an animated hologram from the animated hologram dataset for viewing by the practitioner during the structural heart repair or replacement procedure ([0099] – “The term “synchronize” or “synchronizing” can include displaying sequential virtual data, e.g. virtual data, for example, scans, images, image data sets, volume data sets, spirals, from sequential time points, time intervals, time segments, by the OHMD”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view”, Fig. 5 shows that the OHMD projects holograms into the view of the left and right eye superimposing the holograms onto the patient and the hologram visualized in the OHMD is used to position, orient, align, direct, place the surgical instrument/implant, [0070] – “Virtual and/or physical devices or implants can include…cardiac valve replacements, cardiac valve repair systems”).
Regarding Claim 13, Lang further discloses wherein the tracked instrument has an elongate body with a tip portion, a top portion, a bottom portion, and a middle portion (under broadest reasonable interpretation in light of the specification of the current application a top portion is equivalent to a distal portion, a bottom portion is equivalent to a proximal portion, and a middle portion is a portion in between the distal and proximal portions, [1054] – “Fixed curve, uni-directional or bi-directional catheters…The resulting tip orientation depends 40 on the torque transmission (also known as torque transfer) from the proximal end to the distal end.”, it is interpreted there would be a middle portion between two ends).
Regarding Claim 14, Lang further discloses wherein the plurality of sensors includes a tip sensor disposed at the tip portion of the tracked instrument ([1047] – “Catheter tracking can also be performed using a sensor-based electromagnetic system. The system can consist of miniaturized sub-millimeter coil sensors embedded in the catheter and/or catheter tip or other device”).
Regarding Claim 16, Lang further discloses further comprising steps of: planning, by the computer system, a predetermined trajectory of insertion of the tracked instrument into the patient to provide a predetermined trajectory dataset ([0653] – “a virtual surgical plan is developed using pre-operative data…the information is sent from the surgeon or interventionalist's or operator's office, e.g. a radiology office, to a central site, e.g. for image processing or for generating an initial draft surgical plan resulting in processed data or information”, [0392] – “the virtual surgical plan including… predetermined path”); and 
rendering, by the augmented reality system, a trajectory hologram based on the predetermined trajectory dataset ([0186] - The pre-operative data 16 or live data 18 including intra-operative measurements or combinations thereof can be used to develop, generate or modify a virtual surgical plan 24. The virtual surgical plan 24 can be registered in the common coordinate system 15. The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data”, therefore it is interpreted the virtual data projected as holograms includes the virtual surgical plan, as cited above the virtual surgical plan includes the predetermined path, [0344] – “In any of the embodiments, the OHMD display of virtual data, e.g. of one or more of…predetermined path”).
Regarding Claim 17, Lang further discloses wherein the trajectory hologram is a holographic light ray illustrating the predetermined trajectory of the tracked instrument ([0186] - The pre-operative data 16 or live data 18 including intra-operative measurements or combinations thereof can be used to develop, generate or modify a virtual surgical plan 24. The virtual surgical plan 24 can be registered in the common coordinate system 15. The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data”, therefore the virtual data projected as holograms includes the virtual surgical plan, as cited above the virtual surgical plan includes the predetermined path, [0698] discloses that a predetermined path can be highlighted using a line display, because the virtual surgical plan and therefore the predetermined path is projected as a hologram and a hologram is essentially a projection of light it can be interpreted that a line to highlight a predetermined path would be a holographic light ray illustrating the predetermined trajectory of the tracked instrument).
Regarding Claim 20, Lang discloses a system for performing a structural heart repair or replacement procedure on a patient (Abstract – “Devices and methods for performing an interventional vascular procedure with visual guidance”, [0070] – “Virtual and/or physical devices or implants can include, for example…cardiac valve replacements, cardiac valve repair systems”, [0005] – “Some embodiments relate to a system comprising an optical head mounted display…the optical head mounted display is configured to display a computer-generated virtual image of an anatomic structure”), comprising: 
an augmented reality system (Title – “Augmented Reality Display for Vascular and Other Interventions”); 
a tracked instrument having a plurality of sensors ([1047] – “Catheter tracking can also be performed using a sensor-based electromagnetic system. The system can consist of miniaturized sub-millimeter coil sensors”); 
a first image acquisition system configured to acquire a first holographic image dataset from the patient (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient” OHMD (optical head-mounted display)); and 
a computer system with a processor and a memory ([0635] – “The computer or computer workstation can include one or more…processor,…memory chips, storage media”), the computer system in communication with the augmented reality system ([0017] – “generating by a computer system a virtual image of an anatomic structure of a patient or of a device or instrument, (b) displaying the computer-generated virtual image by the optical head mounted display”), the tracked instrument ([0032] – “the one or more computer processors are configured to track an instrument or a device in the coordinate system”), and the first image acquisition system (Fig. 1 element 16 – preoperative image data from CT, x-ray, or MRI, this would require an image acquisition unit, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”, [0017] - “generating by a computer system a virtual image of an anatomic structure of a patient or of a device or instrument, (b) displaying the computer-generated virtual image by the optical head mounted display”), and configured by machine-readable instructions to: 
track the tracked instrument using the plurality of sensors to provide a tracked instrument dataset ([0032] – “the one or more computer processors are configured to track an instrument or a device in the coordinate system”, therefore there would be tracking data, [1047] – “Catheter tracking can also be performed using a sensor-based electromagnetic system. The system can consist of miniaturized sub-millimeter coil sensors”); and 
register the first holographic image dataset with the patient ([0040] – “displaying a virtual 3D image of the tracked instrument or device aligned with…the virtual pre-operative vascular 3D image displayed by the optical head mounted display”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data”, [0158] – “all objects to be displayed have been registered and transformed into the common global coordinate system”), 
wherein the augmented reality system is configured to render a first hologram based on the first holographic image dataset from the patient for viewing by a practitioner ([0262] – “The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be registered in a common coordinate system 44”, [1368] – “the augmented reality OHMD can display a 3D hologram of a pre-operative image of the patient”, Fig. 5 shows that the hologram is projected into the view of the left eye and the right eye using the OHMD), and 
whereby the practitioner is permitted to perform the structural heart repair or replacement procedure on the patient while viewing the patient and the first hologram with the augmented reality system, and to employ the augmented reality system for at least one of visualization, guidance, and navigation of the tracked instrument during the structural heart repair or replacement procedure (Fig. 5 shows pre-op and intra-op image data being sent to the OHMD, the OHMD projects holograms into the view of the left and right eye superimposing the holograms onto the patient and the hologram visualized in the OHMD is used to position, orient, align, direct, place the surgical instrument/implant, [0070] – “Virtual and/or physical devices or implants can include…cardiac valve replacements, cardiac valve repair systems”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20210137634) as applied to claim 8 above, and further in view of Bidne (US20150049083).
Regarding Claim 9, Lang discloses all the elements of the claimed invention as cited in claims 1, 4, 5, and 8.
As cited above Lang discloses the first hologram and the second hologram conversely Fang does not teach further comprising a step of selecting, by the computer system, the predetermined portion of at least one of the first hologram and the second hologram to be animated.
However Bidne discloses further comprising a step of selecting, by the computer system, the predetermined portion of at least one of the first hologram and the second hologram to be animated ([0012] – “In one implementation, a computer-implemented medical visualization method comprises identifying a three-dimensional model of an anatomical item of a particular mammal; displaying a moving animation of the three-dimensional model”, [0097] – “The system may include a 3D touch table VR holographic imaging system”).
Bidne is an analogous art considering it is in the field of animated 3D models.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lang to incorporate the selection of the predetermined portion of Bidne to achieve the same results. One would have motivation to combine because it would allow the user to only display the anatomical item of interest and therefore provide a more focused view of the portion of interest.
Regarding Claim 10, Lang and Bidne disclose all the elements of the claimed invention as cited in claims 1, 4, 5, 8, and 9.
Lang further discloses wherein the predetermined portion is associated with one of a heart and a chest of the patient ([1266] – “Cardiac gating can be used to maintain the superimposition and/or alignment of virtual data onto physical data or physical structures of the patient, e.g. a beating heart, a lung”).
Regarding Claim 11, Lang and Bidne disclose all the elements of the claimed invention as cited in claims 1, 4, 5, 8, 9, and 10.
Lang further discloses wherein the predetermined portion is associated with the heart of the patient, and the animated hologram depicts a beating rhythm movement of the heart ([0081] – “measurements from the cardiac cycle and/or for cardiac gating and/or for synchronizing the display of virtual data by one or more optical head mounted displays with the beating, moving heart”, [0186] – “The OHMDs 11, 12, 13, 14 can project digital holograms of the virtual data”).
Regarding Claim 12, Lang and Bidne disclose all the elements of the claimed invention as cited in claims 1, 4, 5, 8, 9, and 10.
Lang further discloses wherein the predetermined portion is associated with the chest of the patient, and the animated hologram depicts a respiration cycle movement of the chest ([0076] – “obtaining data or measurements from the respiratory cycle and/or for respiratory gating and/or for synchronizing the display of virtual data by one or more optical head mounted displays with the moving lung, pulmonary structures or tissues, heart, cardiac structures or tissues, chest or chest wall structures”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20210137634) as applied to claim 14 above.
Regarding Claim 15, Lang discloses all the elements of the claimed invention as cited in claims 1, 13, and 14.
As cited above Lang discloses in the cited embodiment ([1047] – “The system can consist of miniaturized sub-millimeter coil sensors embedded in the catheter and/or catheter tip or other device”).  However, the cited embodiment does not explicitly teach wherein the plurality of sensors includes a top portion sensor disposed at the top portion, a bottom portion sensor disposed at the bottom portion, and a middle portion sensor disposed at the middle portion.
However, another embodiment of Lang discloses wherein the plurality of sensors includes a top portion sensor disposed at the top portion, a bottom portion sensor disposed at the bottom portion, and a middle portion sensor disposed at the middle portion ([1061] – “The sensors can also consist of elastic conductive wires that extend through the entire length of the catheter wall.” Additionally [1326] discloses “the virtual data can be a virtual representation of the entire physical structure or only a portion of a physical structure…e.g. a virtual 2D or 3D outline or placement indicator of a…physical catheter”, therefore it can be interpreted sensors placed along the entire length of the catheter would be necessary to show a virtual representation of the entire physical structure of the catheter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil sensor embodiment of Lang to incorporate sensors being placed along the entire length of the catheter of another embodiment of Fang to achieve the same results. One would have motivation to combine because by providing sensors along the entire length a surgeon would be more aware of the position and orientation of all portions of the catheter within the body.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20210137634) as applied to claim 1 above, and further in view of Tuason (US20190060003).
Regarding Claim 18, Lang discloses all the elements of the claimed invention as cited in claim 1.
As cited above Lang discloses a tracked catheter and also discloses implants may be used including cardiac valve replacements, conversely Lang does not teach wherein the tracked instrument is a catheter configured for insertion of a cardiac implant.
However, Tuason discloses wherein the tracked instrument is a catheter configured for insertion of a cardiac implant ([0013] – “The prosthetic heart valve delivery catheter may itself also include electronic/electrophysiological sensors/electrodes, thus providing detailed positioning data of the delivery catheter”).
Tuason is an analogous art considering it is in the field of catheter tracking and cardiac valve replacement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lang to incorporate the tracked catheter being configured for insertion of a cardiac implant of Tuason to achieve the same results. One would have motivation to combine because “heart valve repair and replacement procedures are now routinely conducted via transcatheter approaches” (Tuason - [0006]), additionally catheter insertion of an implant would be minimally invasive compared to open heart valve replacement.
Regarding Claim 19, Lang and Tuason discloses all the elements of the claimed invention as cited in claims 1 and 18.
Lang further discloses wherein the cardiac implant is a replacement valve ([0070] – “Virtual and/or physical devices or implants can include…cardiac valve replacements”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          
/JASON M IP/              Primary Examiner, Art Unit 3793